Case 4:20-cv-03968 Document 1-4 Filed on 11/20/20 in TXSD Page 1 of 3




         Exhibit C
Overview | About Us | COMPANY | ILJIN Diamond                                                                              http://www.iljindiamond.com/eng/company/intro.jsp
                              Case 4:20-cv-03968 Document 1-4 Filed on 11/20/20 in TXSD Page 2 of 3
           KOR    ENG   CHN   JPN                                                                                                      SITEMAP   CONTACT US   CYBER AUDIT OFFICE




                                                                                                                                                       ILJIN GROUP




           About Us


             Overview
             History

             Vision

             CI



           CEO Message

           Research & Development

           Place of Business




                                           GLOBAL LEADER OF THE SUPERHARD
                                           ABRASIVE MATERIAL INDUSTRY

                                           In 1987, ILJIN Diamond was the first to develop industrial synthetic
                                           diamonds in Korea through an academy-industry cooperation with KIST
                                           (Korea Institute of Science and Technology). Since then, through continual
                                           reinvention of its technologies, we have firmly established our position as
                                           one of the 3 leading industrial diamond makers in the world


                                           ILJIN Diamond made a full-scale entry into the market in the 1990s and,
                                           since then, has experienced tremendous growth, expanding into new value
                                           added areas, such as automotive, aviation, energy, semiconductor, and
                                           other industries. We have additionally expanded into the traditional markets
                                           of construction and machinery, based upon the global business marketing
                                           infrastructure already established in Europe, Japan, Americas, China, etc. In
                                           order to further our growth, we have entered the semi-tool business, in
                                           addition to the new leading edge material developments for high precision
                                           and hard machine material processing. We have also invested our best
                                           efforts into the development of new products to branch into the Oil & Gas
                                           industries.


                                           Certified as the world’s ’First Class Product Manufacturer’ in 2007 by the
                                           Ministry of Knowledge and Economy, ILJIN Diamond was awarded the
                                           "Industrial Technology Contributor’ prize in 2011 and was subsequently
                                           selected as a ‘World Class 300’ company in 2012. Based on the pioneering




1 of 2                                                                                                                                                                9/4/2020, 7:06 AM
Overview | About Us | COMPANY | ILJIN Diamond                                          http://www.iljindiamond.com/eng/company/intro.jsp
                                 Case 4:20-cv-03968 Document 1-4 Filed on 11/20/20 in TXSD Page 3 of 3
         technology accumulated over the past 30 years, we are now striving to be a
         global leader in the Advanced Materials Industry. By achieving high quality
         and diversity in our technology and products, we aim to expand, rather than
         to stay simply as the leader of the Super abrasive Material Industry.


         Going forth, by addressing the various needs of our valued customers and
         through continuous technological advancements, we will become a global
         leading company in the Advanced Materials Industry.




                                                                                                             ILJIN FAMILY




2 of 2                                                                                                                      9/4/2020, 7:06 AM
